DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Neslihan Doran-Civan on 08/01/2022.
The application has been amended as follows: 
1. (Currently Amended) A vehicle system comprising: 
a first electronic control unit communicatively coupled to one or more electronic control units via a Controller Area Network (CAN) bus of the vehicle system, the first electronic control unit comprising a memory having stored thereon instructions that, upon execution by one or more processors, cause the one or more processors to: 
store a first set of one or more keys in the memory of the first electronic control unit based on one or more classifications associated with signals that the first electronic control unit is configured to send or receive, wherein the first set of one or more keys exclude a second set of one or more keys stored at a memory of a second electronic control unit; and wherein the second set of one or more keys is associated with a second classification, and wherein the first electronic control unit is unable to receive or transmit a second message with the second classification;
assign a classification of a plurality of classifications to a message, wherein the message comprises one or more signals of a plurality of signals, and wherein the classification is assigned based on the one or more signals; 
retrieve, from the memory of the first electronic control unit, a key associated with the classification of the message; 
authenticate the message using the key selected from the first set of one or more keys based on the classification of the message; and 
transmit the authenticated message across the CAN bus.
8. (Currently Amended) A computer-implemented method, comprising: 
storing a first set of one or more keys in a memory of a first electronic control unit based on one or more classifications associated with signals that the first electronic control unit is configured to send or receive, wherein the first set of one or more keys exclude a second set of one or more keys stored at a memory of a second electronic control unit; and wherein the second set of one or more keys is associated with a second classification, and wherein the first electronic control unit is unable to receive or transmit a second message with the second classification;
assigning a classification of a plurality of classifications to a message for communicating operating information across a vehicle Controller Area Network (CAN) bus;
 retrieving, from the memory of the first electronic control unit, a key associated with the classification of the message; 
authenticating the message using the key, the key selected from the first set of one or more keys based on the classification of the message; and
 transmitting the authenticated message via the CAN bus.
15. (Currently Amended) A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to: 
store a first set of one or more keys in a memory of a first electronic control unit based on one or more classifications associated with signals that the first electronic control unit is configured to send or receive, wherein the first set of one or more keys exclude a second set of one or more keys stored at a memory of a second electronic control unit; and wherein the second set of one or more keys is associated with a second classification, and wherein the first electronic control unit is unable to receive or transmit a second message with the second classification;
assign a classification of a plurality of classifications to a message for communicating operating information from an electronic control unit (ECU) across a vehicle Controller Area Network (CAN) bus; 
retrieve, from the memory of the first electronic control unit, a key associated with the classification of the message; 
authenticate the message using, the key selected from the first set of one or more  keys based on the classification of the message; and transmit the authenticated message via the CAN bus.
21. (Canceled)

Response to Amendment
Claims 1-5, 7-18 and 20 are pending. Claims 6, 19 and 21 are canceled. Claims 1, 8 and 15 are currently amended. 
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 07/14/2022, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-5, 7-18 and 20 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-18 and 20 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After further search and consideration, the amendments above and applicant remarks put forth in the Remarks of 07/14/2022 on pages 7-10, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Kontani et al. (US Pub No. 2021/0273887) discloses an in-vehicle communication apparatus according is connected to another apparatus via a plurality of communication lines, and includes a plurality of communication units that are provided respectively for the communication lines, and transmit/receive a message via the communication lines, a classification processing unit that performs processing for classifying messages that are to be transmitted to the other apparatus, into a plurality of groups in accordance with priorities of the messages and a message transmission processing unit that distributes messages classified into each of the plurality of groups, to one or more communication units allocated to the group, and the number of communication units allocated to a group into which a higher-priority message is classified is larger than the number of communication units allocated to a group into which a lower-priority message is classified. (Kontani, Abstract), Dai et al. (US Pub No. 2021/0281400) discloses transmitting data comprising a data requester sends, to a data sender, a data request that carries an identifier of the data requester and a category of requested data. After receiving the data request, the data sender generates an identifier public key using the identifier of the data requester and the category of the data. The data sender encrypts the data requested by the data requester using the identity public key, and sends the encrypted data and identity public key indication information to the data requester. The data requester decrypts the encrypted data using an identifier private key corresponding to the identifier public key to obtain the requested data, and the data requester performs decryption using the identifier private key. (Dai, Abstract), Zhang et al. (US Pub No. 2020/0211301) discloses securing electronic control units (ECUs) in a vehicle while allowing secure repairing of the ECUs. A method of repairing a vehicle includes disabling message authentication in secure communication between any two ECUs in a plurality of ECUs on the vehicle, detecting a first ECU that has been changed based on detecting an absence of a valid security key on the first ECU, verifying that a digital certificate associated with the first ECU is a valid certificate, generating one or more security keys for secure communication between the first ECU and a set of ECUs in the plurality of ECUs, provisioning the one or more security keys to the first ECU and the set of ECUs, and enabling the message authentication in secure communication between any two ECUs of the plurality of ECUs. (Zhang, Abstract), KIM et al. (US Pub No. 2019/0173862) discloses controlling a vehicle that includes a plurality of electronic control units (ECUs), the method including: allocating an order in which at least one ECU among the plurality of ECUs is to be assigned an encryption key, based on a data rate of each ECU; receiving, by the at least one ECU, at least one encryption key that is assigned to the at least one ECU according to the allocated order; and performing, by the at least one ECU and using the assigned at least one encryption key, (i) encryption of data to be transmitted through a Controller Area Network (CAN) communication bus, or (ii) decryption of data that is transmitted through the CAN communication bus. (KIM, Abstract), and Litichever et al. (US Pub No. 2015/0020152) discloses protecting a vehicle electronic system by selectively intervening in the communications path in order to prevent the arrival of malicious messages at ECUs, in particular at the safety critical ECUs. The security system includes a filter which prevents illegal messages sent by any system or device communicating over a vehicle communications bus from reaching their destination. The filter may, at its discretion according to preconfigured rules, send messages as is, block messages, change the content of the messages, request authentication or limit the rate such messages can be delivered, by buffering the messages and sending them only in preconfigured intervals. (Litichever, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “store a first set of one or more keys in the memory of the first electronic control unit based on one or more classifications associated with signals that the first electronic control unit is configured to send or receive, wherein the first set of one or more keys exclude a second set of one or more keys stored at a memory of a second electronic control unit; and wherein the second set of one or more keys is associated with a second classification, and wherein the first electronic control unit is unable to receive or transmit a second message with the second classification; assign a classification of a plurality of classifications to a message, wherein the message comprises one or more signals of a plurality of signals, and wherein the classification is assigned based on the one or more signals; retrieve, from the memory of the first electronic control unit, a key associated with the classification of the message; authenticate the message using the key selected from the first set of one or more keys based on the classification of the message; and transmit the authenticated message across the CAN bus.” (as recited in claims 1, 8 and 15). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437